Whitfield, C. J.
— (After stating the facts). This suit was brought to énjoin the Railroad Commissioners from enforcing an order requiring the railroad company to enlarge to stated dimensions the waiting rooms, the baggage room and the sheds of the passenger depot or station at DeFuniak Springs, Florida, to reconstruct the toilet rooms in a stated manner and to discontinue the use of kerosene lamps and to use electric lights in the depot. The relief is sought upon the theory that the order is exceptional, unreasonable and imposes an unjust tax on the resources of the railroad company.
The question presented is whether the allegations of the bill of complaint state any equity to warrant the granting of an injunction as prayed for.
The demurrer to the bill of complaint raises the question of the adequacy of the remedy at law and of the absence of allegations of grounds for equitable relief, so the propriety of the forum is not acquiesced in by the defendants.
When officers of the State act under invalid authority or exceed or abuse their lawful authority and thereby invade private rights that are secured by the constitution, an action to redress injuries caused by the unauthorized act is not a suit against the State, since the acts of officials that are not legally authorized or that exceed or abuse authority or discretion conferred upon them are not acts of the State. See Croom v. Pennington & Evans, 59 Fla. 473, 52 South. Rep. 957. Where action taken by State officials is unauthorized and substantially impairs private rights in violation of the constitution, such action will not be enforced. Pensacola & A. R. Co. v. State, 25 Fla. 310, 5 South. Rep. 833; State ex rel. Railroad *503Com’rs v. Louisville & N. R. Co., 57 Fla. 526, 49 South. Rep. 39; State ex rel. Railroad Com’rs. v. Florida East Coast R. Co., 58 Fla. 524, 50 South. Rep. 425. Illegal action taken by State officials may be enjoined when the ordinary remedies afforded by courts of law are inadequate. Ex Parte Young, 209 U. S. 123. — Sup. Ct. Rep. —; Trustees I. I. Fund v. Bailey, 10 Fla. 112; Broward v. Mabry, 58 Fla. 398, 50 South. Rep. 826; Hopkins v. Clemson Ag. Col., 221 U. S. 636.
Where the Railroad Commissioners exceed or abuse the authority and discretion conferred upon them by making an order that illegally invades the property rights of a railroad company the illegality of the order is available as a defense in proceedings at law to compel the company to obey the invalid order or in an action for a statutory penalty for a violation of the order; therefore the remedy at law is adequate, and an injunction will not be granted in the absence óf some ground for equitable relief. Railroad Com’rs. v. Pensacola & A. R. Co., 24 Fla. 417, 5 South. Rep. 129; Taylor v. Secor, 92 U. S. 575; McChord v. Southern Ry. Co., 183 U. S. 483, 22 Sup. Ct. Rep. 165.
It clearly appears by the bill of complaint that the remedy at law is adequate and there are no allegations showing any ground for equitable relief. It does not appear that the enforcement of the order will cause a multiplicity of suits, or cast a cloud upon title to real estate. If the order is illegal and the burden imposed by it is irremediable, the illegality of the order is available as a defense to an action for the enforcement of the order or for a penalty for a violation of it, therefore the remedy at law is adequate, and an injunction is not the proper remedy. Allegations that an order of the Railroad Commissioners is exceptional, unreasonable and imposes an *504unjust tax on the resources of the complainant railroad company in that it requires the company at great expense to increase and improve its depot facilities by enlarging the waiting rooms, baggage room and sheds and by reconstructing the toilet rooms and substituting electric lights for kerosene lamps, when the company deems its present facilities are adequate, do not make a case for an injunction even though the order in some of its particulars may be an excess or abuse of authority and discretion, since the remedy at law is complete and adequate in that the invalidity of the order is available as a defense in an action to enforce the order or to collect a statutory penalty for not obeying it. The decree sustaining the demurrer and dismissing the bill without prejudice is not erroneous.
In order to avoid unnecessary litigation and delay and to facilitate the settlement of this controversy the contentions as to the illegality of the order will be considered-.
The statutes authorize the Bailroad Commissioners to make and enforce, lawful, just and reasonable rules and regulations requiring railroad companies to establish and maintain passenger depot facilities and accommodations that are reasonably adequate and suitable for the safety, comfort and convenience of all who have a right to use such facilities. Sections 2893, 2896, Gen. Stats, of 1906, and Sec. 2, Chap. 5622, Acts of 1907. This includes the right to require adequate waiting rooms, toilet rooms, baggage room, sheds and lights. Such facilities and accommodations should be ample and suitable to meet the reasonable requirements of passengers and those who rightly accompany them as well as others who have a right to go into the depots on business or otherwise and to use the facilities. As the carrier is the owner of the *505property and provides the facilities and is liable in damages for injuries caused by its negligence in furnishing or using such facilities, governmental regulations should accord to the carrier a primary discretion as to the character, dimensions and details of the facilities required unless the carrier fails or refuses to properly exercise its rights.
Valid orders of the Railroad Commission should be obeyed, and if for any reason an order is supposed to be invalid, the carrier should apply to the Railroad Commissioners for a modification of it before resorting to the courts. This should be done rather than to ignore the order, even though it may not be enforcable because invalid. See State ex rel. Com’rs. v. Florida East Coast R. Co., 58 Fla. 524, 50 South. Rep. 425.
Where a particular regulation of a railroad company is reasonably necessary for the comfort and convenience of the public to be served and the-burden to the carrier has some fair relation to the benefits to acmie to the public, and the burden of the particular requirement is not arbitrary, the regulation may be enforced; but where an order of the Railroad Commissioners is so unreasonable as to be an arbitrary burden put upon a carrier, it will not be enforced. State ex rel. Railroad Com’rs. v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175; State ex rel. v. Louisville & N. R. Co., 63 Fla. 274, 57 South. Rep. 673.
Courts do not generally inquire -into the reasonableness of a statutory enactment where no provision or principle of organic law is violated by the statute. But the rules and regulations of Railroad Commissioners when they act merely as administrative officers must be not only within the authority conferred and conformable to law,, but such rules and regulations must be reasonable,- *506and they are subject to judicial review. Where Railroad Commissioners act within their powers the ultimate question is the reasonableness of the action taken. The reasonableness of administrative rules and regulations as they affect private rights secured by the constitution is to be determined ultimately by the courts. In determining whether a rule or regulation of the Railroad Commissioners in its terms or in its practical operation and effect is unreasonable and denies to the carrier its constitutional property rights, all the facts and circumstances affecting the rights of all interested parties should be considered. In such consideration the processes and standards of reasoning and computation that are afforded by law or by common experience and the dictates of right and justice should be applied. State ex rel. Railroad Com’rs. v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175.
It is the duty of the carrier to anticipate the needs of the public and to provide appropriate and reasonably adequate facilities and accommodations to meet the present and prospective demands for the safety, comfort and convenience of the public who have a right to use the facilities and accommodations. The reasonable requirements of a growing community or of an increasing business should be anticipated by a carrier in the performance of its public duty.
The expense of all facilities and accommodations used in the public service is to be considered in making rates of charges for service rendered, therefore in order that the rates be not excessive or unreasonable the carrier should not be required or permitted to make unnecessary expenditures for facilities that are not appropriate or not reasonably needed for the service, or to pay an excessive price for facilities that are appropriate and necessary *507for a proper rendering of the service undertaken by tbe carrier.
The admitted facts do not clearly and convincingly overcome tbe prima facie effect under tbe statute of tbe finding by the Railroad Commissioners, after taking testimony and making a personal examination of tbe premises, that tbe present facilities are insufficient for tbe safety, convenience and comfort of passengers. State ex rel. Railroad Com’rs. v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175.
Tbe location and construction of tbe toilet rooms may well be left to tbe proper discretion of tbe carrier, subject to lawful regulation by the local health authorities or by tbe Railroad Commissioners.
The safety, comfort and convenience of those who rightfully use tbe depot facilities may reasonably require tbe discontinuance of the use of kerosene lamps and tbe use of more suitable lights, tbe particular kind to be determined by tbe carrier, subject to tbe lawful governmental regulations.
The portion of tbe order requiring a platform and shed to be constructed, extending 255 feet each way from tbe center of the baggage room, appears to warrant further consideration as to its reasonableness, that is whether the burden it will put upon tbe carrier has a just relation to the benefits to accrue to tbe public to be served. See State of Washington ex rel. Fairchild et al., Railroad Commissioners, — U. S. —, 32 Sup. Ct. Rep. 535.
Tbe Railroad Commissioners may act on their own initiative, therefore it is immaterial that tbe inadequacy of tbe facilities of tbe passenger depot at DeFuniak Springs was presented by only one or two persons and not by citizens of tbe town. State ex rel. Railroad Com’rs. v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175. *508If persons wlio have no right to use the depot facilities interfere with the comfort and convenience of those who do rightfully use them, it is the duty of the carrier to remedy the situation in a way authorized by law.
The decree appealed from is affirmed.
Taylor, Shackleford, Cockrell and Hocker, J. J., concur.